

	

		III

		109th CONGRESS

		2d Session

		S. RES. 411

		IN THE SENATE OF THE UNITED

		  STATES

		

			March 28, 2006

			Mr. Harkin (for himself,

			 Mr. McCain, Mr.

			 Jeffords, Mr. Kennedy,

			 Mr. Enzi, Mr.

			 DeWine, Mr. Isakson, and

			 Mrs. Murray) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing a milestone in the history of

		  Gallaudet University

	

	

		Whereas

			 Gallaudet University grants more bachelor's degrees to deaf people than any

			 other institution of higher learning in the world, is the only such institution

			 serving primarily deaf and hard of hearing students, and provides

			 groundbreaking research in the field of deafness;

		Whereas, in 1988, Dr. I. King Jordan became

			 the first deaf President of Gallaudet University, and the first deaf president

			 of any institution of higher education in the United States;

		Whereas deaf and hard of hearing graduates

			 of Gallaudet University serve as leaders around the globe;

		Whereas Dr. I. King Jordan graduated from

			 Gallaudet University in 1970 with a B.A. in Psychology, and received both a

			 master's degree and a doctorate in Psychology from University of Tennessee by

			 1973;

		Whereas, before his appointment as

			 president, Dr. I. King Jordan served as the Chair of the Department of

			 Psychology and Dean of the College of Liberal Arts and Science at Gallaudet

			 University;

		Whereas Dr. I. King Jordan was a research

			 fellow at Donaldson's School for the Deaf in Edinburgh, Scotland, an exchange

			 scholar at Jagiellonian University in Krakow, Poland, and a lecturer at schools

			 in Paris, Toulouse, and Marseille, France;

		Whereas, from 1997 to 2001, Dr. I. King

			 Jordan led the first comprehensive capital campaign for Gallaudet University

			 and successfully raised nearly $40,000,000, which was used by the University to

			 strengthen academic programs, increase the endowment, and construct the Student

			 Academic Center;

		Whereas Dr. I. King Jordan established the

			 President's Fellow program to increase the number of deaf and hard of hearing

			 faculty members by providing support for deaf and hard of hearing college

			 graduates to complete their terminal degree;

		Whereas in 1988, Dr. I. King Jordan

			 proclaimed to the world, Deaf people can do anything, except

			 hear.;

		Whereas Dr. I. King Jordan is a strong

			 advocate on the national and international level for deaf people and people of

			 all disabilities, and was a lead witness in support of the Americans with

			 Disabilities Act of 1990 (in this resolution referred to as the

			 ADA) during a joint session of Congress prior to the passage of

			 ADA;

		Whereas in July 2005, Dr. I. King Jordan

			 received the George Bush Medal for the Empowerment of People with Disabilities,

			 an award established to honor those individuals who perform outstanding service

			 to encourage the spirit of ADA throughout the world;

		Whereas Dr. I. King Jordan served in the

			 Navy from 1962 to 1966;

		Whereas Dr. I. King Jordan has shared

			 nearly 38 years of marriage with Linda Kephart, with whom he has two children,

			 King and Heidi;

		Whereas Dr. I. King Jordan is a strong

			 supporter of physical fitness and has completed more than 200 marathons and 40

			 100-mile marathons;

		Whereas Dr. I. King Jordan will retire as

			 the first deaf president of Gallaudet University on December 31, 2006;

			 and

		Whereas

			 Dr. I. King Jordan is an accomplished, respected leader who devoted his life to

			 Gallaudet University and efforts to improve the quality of life for individuals

			 who are deaf or hard of hearing, and individuals with disabilities: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)Recognizes the

			 achievements of Gallaudet University; its leadership, faculty, and students;

			 and

			(2)expresses

			 appreciation to Dr. I. King Jordan for his many years of dedicated service to

			 Gallaudet University, to the deaf and hard of hearing community, and to all

			 individuals with disabilities.

			

